Citation Nr: 1738078	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to November 20, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1973 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the Board at an October 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issue on Appeal

Historically, the Board notes that the Agency of Original Jurisdiction (AOJ) had separately rated left and right ear hearing loss as noncompensable, severed service connection for both conditions effective November 19, 2012, and granted service connection for bilateral hearing loss effective November 20, 2012.  However, as discussed below, hearing loss is evaluated as a bilateral disability.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Therefore, as service-connection has been in effect for both the left and right ears throughout the appeal period, the Board has recharacterized the issue as reflected above.


FINDINGS OF FACT

1. Prior to November 20, 2012, there is no audiometric testing of record which conforms to regulatory requirements, at least in part due to a lack of cooperation by the Veteran, to indicate a compensable level of hearing loss.

2. As of November 20, 2012, the Veteran's bilateral hearing loss is manifested by no more than Level II hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an increased initial evaluation for bilateral hearing loss have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1. 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensable prior to November 20, 2012, and 10 percent thereafter, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, prior to November 20, 2012, the Veteran was provided three VA examinations; however, the results of each were deemed invalid for rating purposes by the VA examiner.  In each instance, the VA examiner noted that the Veteran's responses to pure tone stimuli were considered invalid due to poor agreement between puretone thresholds admitted by the Veteran and speech reception thresholds.  An October 2006 VA examiner noted that the Veteran's admitted puretone thresholds varied by up to 20 decibels between ascending and descending presentation methods.  Finally, a December 2008 VA examiner specifically stated that the results of that examination are considered to be exaggerated.

At a November 20, 2012, VA examination, the results of which were deemed valid by the VA examiner, pure tone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
60
55
53
LEFT
30
65
65
60
55

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 68 percent in the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II in the right ear and V in the left.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.

The VA examination dated November 20, 2012, represents the earliest point at which it is factually ascertainable that a 10 percent evaluation is warranted for the Veteran's bilateral hearing loss.  As noted above, three VA examinations prior to November 2012 were deemed invalid due, at least in part, to exaggeration of symptoms by the Veteran.  The Court has held that VA's duty to assist the Veteran in the proper development of his case is "not always a one-way street" and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  VA made multiple attempts to obtain valid audiometric testing to evaluate the Veteran's hearing loss, but was unable to do so due to the Veteran's lack of cooperation.

With respect to private audiometric testing the Veteran has submitted on his behalf, the Board notes these tests do not meet the regulatory requirements to serve as a basis for evaluating hearing loss.  An examination for hearing impairment for VA purposes must include the Maryland CNC controlled speech discrimination test.  See 38 C.F.R. § 4.85(a).  In this case, the May 2009 private audiogram did not contain any speech discrimination testing, and the September 2009 private audiogram utilized the Central Institute for the Deaf (CID) word list as opposed to the Maryland CNC as required by regulation.  Therefore, neither private audiometric report submitted by the Veteran may serve as a basis for rating his bilateral hearing loss disability.

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants an increased evaluation throughout the appeal period.  Specifically, the Veteran testified at the October 2016 Board hearing that his hearing ability has remained at the same level throughout the appeal period and, thus, he contends a 10 percent evaluation is warranted from April 12, 2006.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Board finds that there is no audiological evidence of record to support a compensable evaluation prior to November 20, 2012, or in excess of 10 percent thereafter.  The preponderance of the evidence is against his claim for an increased initial evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased initial compensable evaluation for bilateral hearing loss prior to November 21, 2012, and in excess of 10 percent thereafter, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


